Citation Nr: 1816347	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of brain tumor, to include a hemangioblastoma, claimed as secondary to a traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a March 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In June 2017, the Board remanded the appeal for further development.

The issue on appeal was previously characterized to include the issue of service connection for headaches, as a residual of a brain tumor.  In October 2017, during the pendency of this appeal, the Appeals Management Center awarded service connection for headaches on a direct basis.  The issue on appeal has been recharacterized to reflect this award.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.

In June 2017, the Board, in pertinent part, directed the AOJ to obtain the Veteran's complete treatment records from Eisenhower Army Medical Center and Brooke Army Medical Center.  The record reflects that the AOJ requested these records in July 2017.  However, there is no evidence that any response was received.  Therefore, the AOJ should make another request for these records based on the information currently of record.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (stating that VA improperly failed to comply with the affirmative obligation under 38 U.S.C. § 5103A to obtain and evaluate in-service psychiatric hospitalization records that were not obtained with the veteran's other service treatment records).  The AOJ should note that the record indicates that the Veteran received treatment at Army hospitals after service as a dependent, and these post-service treatment records may be stored separately from her service treatment records.  See March 1989 treatment record from Darnall Army Medical Center

In addition, the Board directed that the Veteran be afforded a "VA examination with an appropriate specialist."  The Veteran was afforded a VA TBI examination in October 2017 with a psychiatrist.  However, no opinion was given as to the etiology of the Veteran's diagnosed brain tumor.  The Veteran was also afforded a VA central nervous system examination in September 2017 to determine the nature and etiology of any diagnosed brain tumor residuals, to include hemangioblastoma.  This examination was performed by a nurse practitioner, and not a specialist.  As such, the September 2017 VA examination was not compliant with the Board's remand directives.  Therefore, remand is required so that an etiology opinion can be obtained from an appropriate specialist.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Request and obtain any hospital records pertaining to treatment received at the Eisenhower Army Medical Center and Brooke Army Medical Center during and subsequent to her period of active duty service.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain a medical opinion from an appropriate specialist, such as a neurologist.  The need for another examination is left to the discretion of the examiner. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.

After reviewing the claims file, the examiner is asked to:

Identify all current diagnoses of brain tumor residuals found, to include hemangioblastoma.

For each diagnosed disorder, is it at least as likely as no (50 percent or greater probability) that the disorder had its onset during the Veteran's active duty service or is otherwise related to an event or injury incurred in active duty service, to include the Veteran's reports of a head injury.

The examiner must address the Veteran's written lay statements and hearing testimony regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.

All findings should be reported in detail and all opinion must be accompanied by a clear rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

